                    Case 19-27015-SMG        Doc 46    Filed 03/19/20    Page 1 of 2




         ORDERED in the Southern District of Florida on March 19, 2020.




                                                      Scott M. Grossman, Judge
_____________________________________________________________________________
                                           United States Bankruptcy Court




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                                          CASE NO.: 19-27015-BKC-SMG
                                                       PROCEEDING UNDER CHAPTER 13
           IN RE:

           GREGORY BIENAIME
           XXX-XX-0054

           DEBTOR                      /

                       ORDER DENYING DEBTOR’S EMERGENCY MOTION
                          TO EXTEND THE AUTOMATIC STAY (DE#25)

                 THIS CAUSE came to be heard on March 12, 2020, upon the Debtor’s
           Emergency Motion to Extend the Automatic Stay (DE#25) and based upon the record, it
           is

           ORDERED as follows:

               1.     Debtor’s Emergency Motion to Extend the Automatic Stay (DE#25) is
                      hereby DENIED.

                                                        ###
       Case 19-27015-SMG   Doc 46   Filed 03/19/20    Page 2 of 2




                                     ORDER DENYING DEBTOR’S EMERGENCY MOTION
                                          TO EXTEND THE AUTOMATIC STAY (DE#25)
                                                     CASE NO.: 19-27015-BKC-SMG




ORDER SUBMITTED BY:

ROBIN R. WEINER, ESQUIRE
STANDING CHAPTER 13 TRUSTEE
P.O. BOX 559007
FORT LAUDERDALE, FL 33355-9007


COPIES FURNISHED TO:

PRO SE DEBTOR
GREGORY BIENAIME
8254 SW 27 ST
MIRAMAR, FL 33025


ROBIN R. WEINER, ESQ. IS DIRECTED TO SERVE COPIES OF THIS
ORDER UPON THE PARTIES LISTED AND FILE A CERTIFICATE OF SERVICE.
